Citation Nr: 0019556	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected death pension prior to 
June 1, 1999.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  He died in March 1987, and the appellant is his widow.  
This appeal arises from a June 1998 determination by the 
Huntington, West Virginia RO, which denied the appellant's 
claim for nonservice-connected death pension due to excessive 
annual income.  By decision dated in June 1999, the RO 
granted entitlement to nonservice-connected death pension, 
effective June 1, 1999, and the appeal was continued.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  At the time of the appellant's April 1998 claim for 
nonservice-connected death pension benefits, her countable 
annual income, which consisted of her son's Social Security 
benefits, totaled $10,368.  She reported no unreimbursed 
medical expenses.

3.  For the period from April 1998 to June 1, 1999, the 
appellant's annual expenses did not exceed the sum of 
countable annual income by such an amount as to reduce her 
income below the maximum income allowable for VA death 
pension entitlement.

4.  The appellant's son continued to receive Social Security 
benefits until May 3, 1999.



CONCLUSION OF LAW

The appellant's countable income was excessive for the 
purpose of entitlement to nonservice-connected death pension 
for the period from April 1998 through May 1999.  38 U.S.C.A. 
§§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23, 
3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A certificate of death shows that the veteran died in March 
1987.  At the time, he was in receipt of nonservice-connected 
pension benefits.

In February 1996, the appellant submitted an application for 
nonservice-connected death pension benefits.  On her 
application, she indicated that her monthly income consisted 
of $822 in Social Security benefits.  She indicated that her 
Social Security benefits would be discontinued in March 1996.  
In addition, the appellant indicated that her son was in 
receipt of monthly income of $822 in Social Security 
benefits.  The appellant reported no deductible expenses.  In 
addition, the appellant requested a hardship exclusion from 
her son's income.

A February 1996 Financial Status Report (FSR) completed by 
the appellant indicates monthly income of $822 from Social 
Security and monthly expenses of $814, including $80 for rent 
or mortgage, $300 for food, $144 for utilities and heat, $150 
for clothing, $50 for car, and $90 for debts.  She reported 
assets of a 1980 Chevrolet Malibu and a 1966 Castle mobile 
home, both of unspecified value.  She reported debts totaling 
$1,750.

In April 1996, the appellant submitted an Application for 
Exclusion of Children's Income.  On the form, the appellant 
indicated that her son was born in March 1980.  She further 
indicated that all of her son's income was reasonably 
available to her.  The appellant reported average monthly 
expenses totaling $936, including: $80 for rent or mortgage; 
$300 for food; $131 for utilities and heat; $50 for 
telephone; $200 for car; $75 for clothing; and $100 for 
furniture and household goods.  She indicated that she was no 
longer receiving Social Security benefits because her son had 
turned 16.

In December 1996, the appellant submitted another Application 
for Exclusion of Children's Income.  On the form, the 
appellant indicated that her son was born in March 1980 and 
had resided in her household during the past year.  She 
reported that she (for her son) was listed as the payee for 
her son's income.  The appellant reported average monthly 
expenses of $80 for rent or mortgage, $300 for food, $240 for 
utilities and heat, $80 for telephone and $100 for car.  The 
appellant stated, "whatever is left I pay taxes on mobile 
home [and] car."

In December 1996, the RO denied the appellant's claim for 
nonservice-connected death pension on the basis of excessive 
income.  The RO indicated that her countable annual income 
was: $10,140 effective March 1, 1996; $10,716 effective 
December 1, 1996; and $9,072 effective March 7, 1997.  The RO 
noted that these amounts exceeded the income limits of $7,240 
on March 1, 1996 and $7,450 on December 1, 1996 for a 
surviving spouse with one dependent.

In April 1998, the appellant submitted a new application for 
nonservice-connected death pension benefits.

An April 1998 Improved Pension Eligibility Verification 
Report (EVR) completed by the appellant indicates monthly 
income of $0 for the appellant and $864 in Social Security 
benefits for her son.  The appellant reported no family 
medical expenses.  She stated that she wished to claim 
exclusion of her child's income on the grounds of hardship.

In May 1998, the appellant submitted an Application for 
Exclusion of Children's Income.  On the form, the appellant 
indicated that her son had resided in her household during 
the past eighteen months, but that her son's Social Security 
income was not reasonably available to her.  The appellant 
also stated that her son's "[i]ncome is for him" for such 
expenses as clothes, food, and school supplies.  She also 
stated that she gets behind on her bills because she has no 
income, so her son "[h]elps [her] pay rent, power, heat, 
water [and] sewage."  She reported average monthly expenses 
totaling $897.66, including: $200 for food; $130 for 
utilities and heat; $45 for telephone; $50 for car; $60 for 
clothing; $266.66 for taxes; $46 for car insurance; and $100 
for furniture and household goods.  

In June 1998, the RO denied the appellant's claim for 
nonservice-connected death pension on the basis of excessive 
income.  The RO indicated that her countable annual income 
was $10,368 and her reported hardship expenses totaled 
$7,956.  The RO denied a hardship exclusion from her child's 
income, stating that her annual expenses did not exceed her 
countable annual income. 

In a January 1999 application for exclusion of a child's 
income, the appellant did not report any taxes being paid.  
Total expenses amounted to approximately $8,200 annually.

A May 1999 EVR completed by the appellant indicates monthly 
income of $0 for the appellant and no family medical 
expenses.  The appellant indicated that her son dropped out 
of school and therefore received his last Social Security 
check on May 3, 1999.

By decision dated in June 1999, the RO granted entitlement to 
nonservice-connected death pension, effective June 1, 1999.

Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. § 
5107(a).

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice-connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  
38 U.S.C.A. §§ 1541(b), (c); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23.  The term "surviving spouse's annual income" includes 
the surviving spouse's annual income and the annual income of 
each child of the veteran in the custody of the surviving 
spouse to the extent that such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of the VA to do so would work a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of such a child's income is available to or for the surviving 
spouse.  38 C.F.R. § 3.23(d)(5).

"Hardship" exists when annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement.  38 C.F.R. § 
3.23(d)(6).  "Expenses necessary for reasonable family 
maintenance" include expenses for basic necessities (such as 
food, clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support a 
reasonable quality of life.  38 C.F.R. § 3.23(d)(6).

When hardship is established under 38 C.F.R. § 3.23(d)(6), 
there shall be excluded from the available income of any 
child or children an amount equal to the amount by which 
annual expenses necessary for reasonable maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement computed without consideration of this exclusion.  
The amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for reasonable family maintenance shall not include 
any expenses which were considered in determining the 
available income of the child or children or the countable 
annual income of the veteran or surviving spouse.  38 C.F.R. 
§ 3.272(m).

Effective December 1997, the maximum annual rate of improved 
death pension for a surviving spouse with one dependent child 
was $7,607.  Effective December 1998, the maximum annual rate 
of improved death pension for a surviving spouse with one 
dependent child was $7,706.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.23(a).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a).  Under 38 C.F.R. § 3.272(g), certain 
medical expenses shall be excluded from countable income for 
the purpose of determining entitlement to improved death 
pension, deductible only during the 12-month annualization 
period in which they were paid.  Specifically, there will be 
excluded from the amount of an individual's annual income any 
unreimbursed amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  

The evidence reflects that, at the time of the appellant's 
claim for nonservice-connected death pension benefits in 
April 1998, her countable annual income, which consisted of 
her son's Social Security benefits, totaled $10,368.  The 
appellant reported no unreimbursed medical expenses.  Thus, 
the appellant's annual income exceeded the maximum rates of 
improved death pension for a surviving spouse with one 
dependent child.  See 38 U.S.C.A. § 1541(a); 38 C.F.R. § 
3.23(a).

As previously noted, the surviving spouse's annual income 
includes the surviving spouse's annual income and the annual 
income of each child of the veteran in the custody of the 
surviving spouse to the extent that such child's income is 
reasonably available to or for the surviving spouse, unless 
in the judgment of the VA to do so would work a hardship on 
the surviving spouse.  See 38 C.F.R. § 3.23(d)(5).  In a May 
1998 Application for Exclusion of Children's Income, the 
appellant reported that her son had lived with her for the 
past eighteen months.  In addition, she reported that her son 
was helping with her monthly expenses.

Furthermore, hardship has not been shown for the period from 
April 1998 to June 1, 1999.  The appellant's annual expenses, 
as reported on a May 1998 Application for Exclusion of 
Children's Income, amounted to $10,772.  These annual 
expenses included $3200 per year in taxes; however, she 
reported no earned income, nor any other reason why she would 
have to pay this amount in taxes.  Moreover, in her January 
1999 application, she did not report any taxes being paid.  
Under the circumstances, it does not appear that the $3200 
per year in taxes is acceptable as an expense.  Further, even 
if her figures are accepted as accurate, total expenses only 
exceeded income by a few hundred dollars annually.  Deducting 
the excess of expenses over income from total income would 
still not bring her annual income under the limits.  
Therefore, the appellant did not qualify for a hardship 
exclusion under 38 C.F.R. § 3.23 which would entitle her to 
pension for the period prior to June 1, 1999.

The appellant's son continued to receive Social Security 
benefits until May 3, 1999.  Thereafter, the RO awarded the 
appellant nonservice-connected death pension benefits, 
effective June 1, 1999.  Prior to that time, however, the 
appellant's income exceeded the maximum income limit for the 
receipt of nonservice-connected death pension benefits.  
Thus, the RO's denial of nonservice-connected death pension 
benefits, prior to June 1, 1999, based on excessive income, 
was proper.


ORDER

Entitlement to nonservice-connected death pension prior to 
June 1, 1999 is denied due to excessive income.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

